Citation Nr: 1309066	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  07-27 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for right ankle strain.

2.  Entitlement to a rating higher than 10 percent for left ankle strain.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1973 to August 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2011, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Right ankle strain is manifested by no more than moderate limitation of motion.

2.  Left ankle strain is manifested by no more than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for right ankle strain has not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5271, 5284 (2012).

2.  The criteria for a rating higher than 10 percent for left ankle strain has not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5271, 5284 (2012).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letters in October 2006 and November 2006.  The RO provided additional VCAA notice in letters dated in September 2008 and January 2011, after which, the issues were readjudicated and the Veteran was issued a supplemental statement of the case in February 2011.




As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records. 

The Veteran was afforded VA examinations in October 2006, November 2006, March 2008, and January 2011.  As the examination reports are based on review of the Veteran's history and described the disabilities in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles for Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If there is a question of which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's statements describing the symptoms of his service-connected disabilities are deemed competent evidence.  38 C.F.R. § 3.159(a)(2).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  

Rating Criteria 

The right ankle strain and left ankle strain are each rated 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5271, for limitation of motion of the ankle.  



Under Diagnostic Code 5271, the criterion for a 10 percent rating requires moderate limited motion of the ankle disability.  The maximum rating assignable under Diagnostic Code 5271 is 20 percent, which is assigned for marked limited motion of the ankle.  

The normal range of motion of the ankle is 0 to 20 degrees of dorsiflexion, and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

Another potentially applicable Diagnostic Code is Diagnostic Code 5284.  Under Diagnostic Code 5284, the criterion for a 20 percent rating is a moderately severe foot injury. 

In rating a disability of the musculoskeletal system, the rating factors include functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

As for a disability affecting a joint, the factors of a disability reside in reductions of the joint's normal excursion of movements in different planes. Factors for considerations include excess fatigability, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca, 8 Vet. App. at 206-07.

Also with periarticular pathology, painful motion is factor to be considered. The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.



Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007). 

Evidence 

On VA examination in October 2006, the Veteran complained of constant pain and occasional swelling.  The Veteran did not require crutches, cane, or other assistive device.  There was no history of surgery or of episodes of dislocation or recurrent subluxation.  For range of motion of the left ankle was dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  There was no painful motion unless weight was involved, and no decrease in range of motion or function after repetitive motion.  There were no function limitations on standing or walking, and no ankylosis or inflammatory arthritis.  

In November 2006 on VA examination, the Veteran voiced similar complaints, but he now wore ankle braces on each ankle on occasion.  He reported he had no flare-ups.  Range of motion for the left ankle was the same as on VA examination in October 2006.  For range of motion of the right ankle was dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  The VA examiner characterized the range of motion for each ankle as a full range of motion.  There was no additional limitation of motion with repetitive motion.  There was no painful motion, no decrease after repetition, and no objective evidence of painful motion, heat, redness, swelling, or tenderness, bilaterally.  The Veteran had no ankylosis or inflammatory arthritis, and on diagnostic testing, there were no significant abnormalities of the ankle joint.  



In March 2008 on VA examination, the Veteran complained that he could not cannot stand for more than a few minutes or walk for more than one mile.  There was abnormal wear of shoes.  Right ankle dorsiflexion was to 15 degrees with pain starting at 10 degrees and plantar flexion was to 15 degrees with pain starting at 10 degrees.  Left ankle dorsiflexion was to 20 degrees with pain starting at 10 degrees and plantar flexion was to 15 degrees with pain starting at 10 degrees.  There was no additional limitation of motion on repetitions.  The Veteran had no symptoms of arthritis or inflammatory arthritis, or ankylosis.  The VA examiner stated that the disabilities had a mild to moderate effect on daily activities.  

In January 2011 on VA examination, Veteran complained of pain, stiffness, weakness, edema and swelling, and tenderness.  He denied instability, flare-ups, locking, or inflammatory arthritis.  The VA examiner not that the Veteran used a brace on occasion and that he had a mild limp.  

On examination of the ankles there was no instability or tendon abnormality.  Range of motion for each ankle was dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  There was objective evidence of pain following repetitive motion but no additional limitations of range of motion.  There was no ankylosis.  X-rays were unremarkable.  The VA examiner noted that the Veteran had not worked since 2002 because of low back and knee pain syndromes.  The VA examiner stated that the bilateral ankle disability resulted in significant effects on the Veteran's usual occupation due to decreased mobility, causing problems with lifting and carrying due to pain.  

Analysis 

On VA examination in October 2006, left ankle dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees.  On VA examination in November 2006, range of motion for each ankle was dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  



The VA examiner characterized the range of motion for each ankle as a full range of motion.  There was no additional limitation of motion with repetitive motion.  In January 2011 on VA examination for each ankle dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations of range of motion.  There was no ankylosis.  

Under Diagnostic Code 5271, the criterion for a 20 percent rating is moderately severe limitation of motion of the ankle.  Except for the findings on VA examination in March 2008, the VA examinations in 2006 and in 2011 show dorsiflexion to 20 degrees and plantar flexion to 45 degrees for each ankle, which is full range of motion.  And there was no additional functional loss. 

As dorsiflexion to 20 degrees and plantar flexion to 45 degrees is essentially normal range of motion, the findings do not more nearly approximate or equate to marked limitation of motion of the ankle, considering functional loss under 38 C.F.R. §§ 4.40 and 4.45, and a rating higher than 10 percent under Diagnostic Code 5271 had not been met.  The 10 percent rating is the minimum compensable rating for an ankle disability with painful motion 38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint).

On VA examination in March 2008, right ankle dorsiflexion was to 15 degrees with pain starting at 10 degrees and plantar flexion was to 15 degrees with pain starting at 10 degrees.  Left ankle dorsiflexion was to 20 degrees with pain starting at 10 degrees and plantar flexion was to 15 degrees with pain starting at 10 degrees.  There was no additional limitation of motion on repetitions. 







Left dorsiflexion to 20 degrees (full range of motion) and right dorsiflexion to 15 degrees (75 percent of normal range of motion) do not more nearly approximate or equate to marked limitation of motion of the either ankle, considering functional loss under 38 C.F.R. §§ 4.40 and 4.45, and a rating higher than 10 percent under Diagnostic Code 5271 is not warranted.

Left plantar flexion to 15 and right plantar flexion to 15 degrees, which is about 33 percent of full range of motion along with nearly full range of dorsiflexion for each ankle do not more nearly approximate or equate to marked limitation of motion of the either ankle, considering functional loss under 38 C.F.R. §§ 4.40 and 4.45, and a rating higher than 10 percent under Diagnostic Code 5271 is not warranted. 

Under Diagnostic Code 5284, the criterion for a 20 percent rating is a moderately severe foot injury, which is not shown. 

While the Veteran does experience ankle pain, the pain does not raise to the level of a marked limitation of motion of the ankle under Diagnostic Code 5271 or a moderately severe foot injury under Diagnostic Code 5284.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40). 

For these reasons, the preponderance of the evidence is against a staged rating and a rating higher than 10 percent for each ankle during the period of the appeal, and as the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating. 




The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability levels and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned ratings are adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Comparing the Veteran's current disability levels and symptomatology to the Rating Schedule, the degree of disability for each ankle disability is encompassed by the Rating Schedule and the assigned schedular ratings are adequate.  In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology of his bilateral ankle disabilities, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.  For this reason, referral for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1). 

A Total Disability Rating for Compensation based on Individual Unemployability 

The Veteran has not expressly raised a claim for a total disability rating on the basis of individual unemployability; and the record does not show that the Veteran is not working due to his ankle disabilities and the record does not reasonable raise the claim for a total rating.  







See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability, the claim is not a separate claim, but a part of a claim for increase).  


ORDER 

A rating higher than 10 percent for right ankle strain is denied.

A rating higher than 10 percent for left ankle strain is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


